Case 1:19-cv-00113-PAE Document 17 Filed 06/03/19 Page 1 of 2
    Case 1:19-cv-00113-PAE Document 17 Filed 06/03/19 Page 2 of 2




Denied. The Court is willing to extend the deadline to file an amended complaint
in order to facilitate settlement discussions between the parties, but considers the
request for a stay, with a status report due in 90 days, excessive. The Court
therefore will extend the deadline by 45 days from the date of this order, i.e. July
18, 2019. If the parties believe, near the close of this deadline, that a further short
extension is necessary to further facilitate settlement discussion, the Court will
consider such a request at the appropriate time.


SO ORDERED.


                     PAUL A. ENGELMAYER
                     United States District Judge
